PER CURIAM.
In this appeal appellants’ principal contention is that they were entitled to additional discovery, beyond that authorized in In re LoChiatto, 497 F.2d 803, (1st Cir. 1974), because a portion of a *435government affidavit indicates alleged failure to minimize use of wiretaps by the government. This contention is frivolous. The brief conversation about dinner relied upon by appellants, which came in the midst of other intercepted conversations relating to apparent criminal activities, in no meaningful way suggests a failure to minimize. The remaining issues raised by appellants are also without merit.
We reject appellants’ suggestion that the Supreme Court’s recent action reversing and remanding In re Marcus, 491 F.2d 901 (1st Cir. 1974), signifies and diminishment of LoChiatto as a controlling precedent in this circuit.
Affirmed.